992 So. 2d 275 (2008)
Roberto Amendola GALEANO, Appellant,
v.
Oscar Achinelli SARTORIO, Appellee.
No. 3D07-2415.
District Court of Appeal of Florida, Third District.
July 23, 2008.
Rehearing and Rehearing En Banc Denied October 16, 2008.
Higher Lichter & Givner and Jacob J. Givner, for appellant.
Oscar Achinelli Sartorio, in proper person.
Before GERSTEN, C.J., and COPE and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Union Cent. Life Ins. Co. v. Carlisle, 593 So. 2d 505 (Fla.1992); Morgareidge v. Howey, 75 Fla. 234, 78 So. 14 (1918).